Citation Nr: 1409723	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  10-28 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel

INTRODUCTION

The Veteran served on active duty from February 1968 to February 1971.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

In September 2012, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  


FINDINGS OF FACT

1.  In an unappealed December 21, 1994 rating decision, the RO confirmed a prior denial of service connection for hearing loss.  

2.  Evidence received since the December 21, 1994 rating decision, that is not cumulative or redundant of evidence then of record, relates to an unestablished fact necessary to substantiate a claim of entitlement to service connection for bilateral hearing loss and raises a reasonable possibility of substantiating that claim.  

3.  The Veteran's current bilateral hearing loss disability had onset during his active service.  

CONCLUSIONS OF LAW

1.  The December 21, 1994 rating decision, in which the RO confirmed a prior denial of service connection for hearing loss, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2013).  
2.  The criteria for reopening a claim of entitlement to service connection for hearing loss have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).  

3.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he has a current bilateral hearing loss disability that began following exposure to loud noise during his active service.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Prior to receipt of his current claim, the RO had previously denied the Veteran's claim of entitlement to service connection for hearing loss.  Initially, the Board must determine whether that claim may be reopened.  

Following notification of a decision by the RO, the claimant can initiate an appeal to the Board by filing a notice of disagreement with the RO.  38 U.S.C.A. § 7105(a) (West 2002).  Except in the case of simultaneously contested claims, which this is not, the notice of disagreement shall be filed within one year of the mailing of notice of the initial review or determination.  38 U.S.C.A. § 7105(b)(1) (West 2002).  If a timely notice of disagreement is not filed, the RO's decision becomes final and the claim will not thereafter be reopened or allowed, except as otherwise may be provided by regulations not inconsistent with Title 38 of the United States Code.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2013). 

The statutory exception to this rule of not reviewing the merits of a finally denied claim is 38 U.S.C.A. § 5108 (West 2002), which provides that, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

"New and material evidence" is evidence not previously submitted to agency decision makers which is neither cumulative nor redundant, and which by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

Here, VA first received a claim of entitlement to service connection for hearing loss in May 1994.  In the December 21, 1994 rating decision, the RO confirmed a prior denial (from December 5, 1994) of service connection for hearing loss on the basis that the Veteran's entrance examination showed significant bilateral hearing loss, that he was initially considered not qualified for service but was retested and accepted for service, and that there was no evidence that his hearing loss worsened during service.  The RO notified the Veteran and his representative of the December 21st, 1994 decision and of his appellate rights in a letter mailed in January 1995.  

The first relevant statement or evidence of record received after January 1995 was received more than one year after the mailing of the notice of the December 1994 rating decision.  That decision therefore is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.156(b); Young v. Shinseki, 22 Vet. App. 461 (2009).  

During the hearing before the undersigned, the Veteran testified that he did not have hearing loss when he entered active duty, but had significant unprotected noise exposure during active service.  Hearing Transcript (T.) at 2-3.  He testified that, although his military occupational specialty involved communications, he was assigned to an infantry unit.  Id. at 3.  As to symptoms during service, he testified that he was placed on physical profile due to hearing difficulty, first for 90 days and then permanently.  Id. at 3.  

This testimony is not redundant of evidence of record at the time of the December 21st, 1994 decision.  It relates to the unestablished fact of incurrence of a hearing loss disability during his active service, and raises a reasonable possibility of substantiating his claim.  As new and material evidence has been received, the claim must be reopened.  

Now, the Board turns to the merits of his claim.  A hearing loss disability is defined for VA compensation purposes with regard to audiologic testing involving puretone frequency thresholds and speech discrimination criteria.  38 C.F.R. § 3.385 (2013).  Impaired hearing will be considered a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  Id.

Audiologic testing results are documented in a January 2009 VA treatment record.  Puretone thresholds at 4000 Hz were 45 dB for the right ear and 40 dB for the left ear.  These findings were confirmed on subsequent audiological examination.  See November 2012 VA audiological evaluation.  The present disability element of service connection is therefore met.  

At the recent hearing, the Veteran testified that he had no hearing difficulty prior to entrance into active service.  T. at 7.  He described a specific instance of unprotected exposure to noise from a large (90 millimeter) rifle.  Id. at 7.  He testified that after that exposure his hearing changed.  Id. at 8.  

There are only three service treatment records associated with the claims file.  The record demonstrates that VA has made all necessary efforts to obtain the Veteran's complete service treatment records.  A VA Form 07-3101 received by VA in March 1972 indicates that the records repository did not have the Veteran's health record on file but did have his physical profile record and his physical examination at entrance into service.  In September 1994, VA received a document from the records repository, the National Personnel Records Center (NPRC), that indicates that the service record did not contain a copy of his report of separation or its equivalent.  From these responses, the Board concludes that further attempts to obtain additional service treatment records that may have once existed would be futile and finds that any such records have been either lost or destroyed.  

A January 1968 report of medical examination for the purpose of entrance into active service indicates that the Veteran had a normal general ear and eardrum clinical evaluation.  There are audiometric findings in that report.  Those findings are not completely legible at one frequency, 4000 Hz, for the left ear.  Resolving reasonable doubt in favor of the Veteran, the Board concludes that the audiometric findings do not show hearing loss.  A summary of defects and diagnoses included only the comment "neg."  The report includes a checkmark indicating that the Veteran was qualified for enlistment.  Additionally, in an associated report of medical history, the Veteran indicated that he had never had hearing loss, an indication consistent with his testimony.  

Because there is no hearing loss defect, infirmity, or disorder noted in the enlistment medical examination report, the Veteran is presumed to have been sound in this regard at entrance into active service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2013).  That presumption is not rebutted because there is no evidence rising to the level of clear and unmistakable evidence that he had a hearing injury or disease that preexisted service.  38 U.S.C.A. § 1111.  

The only other service treatment record associated with the claims file is a physical profile record dated in February 1971.  That report documents a finding that the Veteran had bilateral high frequency hearing loss.  

The in-service element of service connection is met by the Veteran's testimony and the service treatment records.  Further, the Board finds that the Veteran's testimony to the effect that he has had hearing difficulty since the in-service exposure to noise from the 90 millimeter rifle is sufficient to find that the nexus element is met in this case.  
Because all three elements of service connection are met in this case, the appeal must be granted.  Because the Board grants the appeal, any defect in VA's duties to notify and assist the Veteran in substantiating his claim is harmless error.  


ORDER

The previously denied claim for service connection for bilateral hearing loss is reopened.  

Entitlement to service connection for bilateral hearing loss is granted.  



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


